                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

                                               §
JOHN R. DEVOSS et al.,                         §
                                               §
       Plaintiffs,                             §
                                               §
v.                                             §     Civil Action No. 4:18-cv-00565-O-BP
                                               §
JPMORGAN CHASE BANK, N.A. et al.,              §
                                               §
       Defendants.                             §
                                               §

              ORDER ACCEPTING FINDINGS, CONCLUSIONS,
     AND RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed, and the Magistrate Judge’s recommendation is ripe for review.

The District Judge reviewed the proposed findings, conclusions, and recommendation for plain

error. Finding none, the undersigned District Judge is of the opinion that the Findings and

Conclusions of the Magistrate Judge, ECF No. 30, are correct, and they are ADOPTED as the

Findings and Conclusions of the Court.

       Accordingly, Plaintiff’s claims against Defendant Bank of America, N.A. are

DISMISSED without prejudice pursuant to Federal Rule of Civil Procedure 4(m).

       SO ORDERED on this 25th day of March, 2019.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
